Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 1-8, 10-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 9 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter

Claims 1-18 allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, none of the cited prior art or any prior art available discloses:
“wherein the application medium is pivoted into the pivoted nonworking position via the pivot upon traveling over the construction platform such that during continued forward travel along the predetermined path excess powder arranged upstream of the application medium in the direction of travel after application the first powder layer can be travelled over; and
Wherein the application medium is returned to the not pivoted working position during an opposite return travel along the predetermined path over the construction platform such that during the return travel the excess powder arranged upstream of the application medium in a direction of travel opposite the forward travel can be moved in the opposite direction of travel in order to apply a second powder layer to the construction platform”.  
While this is an apparatus claim, Examiner does not have disclosure for an apparatus capable of performing the required, cited functional step limitations in the cited prior art before the effective filing date.  Therefore, claim 1 and its dependent claims are deemed allowable.

Regarding claim 9, none of the cited prior art or any prior art available discloses:
	A manner of operating the novel apparatus as claimed.  More specifically, none of the prior art cited or any prior art available discloses steps c-e): “step c) moving the application medium in the pivoted not working position over excess powder which is arranged upstream of the application medium in the direction of travel after applying the first powder layer;
Step d) pivoting the application medium from the pivoted not working position about the picot axis back to the not pivoted working position after traveling over the excess powder; and


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712